Examiner’s Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The Amendment filed May 2021 overcomes all objections and informalities.  The closest prior art of record is US Publication No. 2010/0047266, which describes a chimeric virus-like particle that includes a gag polypeptide and a non-viral lipid raft-associated polypeptide such as a flotillin polypeptide.  None of the prior art of record, however, teaches or suggests modifying the chimeric virus-like particle described by US Publication No. 2010/0047266 such that it would result in a recombinant Bacillus subtilis, wherein the recombinant Bacillus subtilis is obtained by fusing glucosamine 6-phosphate synthase GlmS and glucosamine 6-phosphate acetylase GNA1 with scaffold protein FloT and FloA in functional membrane microdomain of Bacillus subtilis, respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	Claims 2, 3, 5, 6, 10 and 12 have been cancelled.  Claims 1, 4, 7-9 and 11 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD C EKSTROM whose telephone number is (313)446-4882.  The examiner can normally be reached on M-F 8am-6pm EDT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 571-272-0956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RICHARD C EKSTROM/Primary Examiner, Art Unit 1652